Citation Nr: 1817583	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for arthritis of the wrists.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for arthritis of the knees.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a brain tumor.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for memory loss.  


REPRESENTATION

Appellant represented by:	Steven H. Berniker, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from May 1960 to February 1964. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned at a Board hearing in January 2018.  A transcript of the hearing is of record.  During the hearing, the Veteran waived initial RO consideration of new evidence added into the file.  38 C.F.R. § 20.1304.  As discussed on the record during the hearing, the record was held open for 30 days to afford the Veteran an opportunity to submit additional evidence.  Additional evidence consisting of duplicate copies of previously considered VA treatment records has been received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The newly reopened issue of entitlement to service connection for a bilateral wrist disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 1995 rating decision denied service connection for arthritis of both wrists and both knees; no new and material evidence was received within one year of that decision.

2.  An unappealed October 2010 rating decision denied service connection for a brain tumor; no new and material evidence was received within one year of that decision.

3.  An unappealed May 2011 rating decision denied service connection for memory loss; no new and material evidence was received within one year of that decision.

4.  New and material evidence to reopen a claim of entitlement to service connection for arthritis of the wrists has been received.

5.  Evidence received since the February 1995, October 2010 and May 2011 denials does not relate to a previously unestablished fact needed to substantiate the underlying claims of service connection for arthritis of the knees, a brain tumor and/or memory loss.


CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim of service connection for arthritis of the wrists may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

2.  New and material evidence has not been received; the claims of service connection for arthritis of the knees, a brain tumor and/or memory loss may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been disallowed by the Board in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c).  An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C. § 5108.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).  The Board will generally presume the credibility of evidence in determining whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Service connection for arthritis, including specifically of the wrists and knees was denied, in pertinent part, in a February 1995 rating decision based on a finding that there was no evidence of arthritis of any joint in service or within one year of separation from service or medical evidence relating joint pain, including of the wrists and knees, to the Veteran's in-service back injury or traumatic arthritis of the lumbar spine as a result of such injury.  This rating decision also noted that while there was a diagnosis of arthritis of the knees at that time (noted on X-ray), there was no diagnosis of arthritis of the wrists at the time of the rating decision.

Service connection for a brain tumor was denied, in pertinent part, in an October 2010 rating decision based on a finding that there was no medical evidence linking the brain tumor to the Veteran's military service.  

Service connection for memory loss was denied, in pertinent part, in a May 2011 rating decision based on a finding that there was no medical evidence that memory loss occurred in or was caused by service.  

The Veteran did not appeal these decisions or submit new and material evidence within one year of such decisions; thus, the February 1995, October 2010 and May 2011 rating decisions are final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b).

Regarding the claim of service connection for arthritis of the wrists, given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received.  At the time of the last final denial, the claims file did not include evidence of a current diagnosis of arthritis of the wrists.  The newly received evidence includes VA treatment records showing diagnoses of wrist OA (osteoarthritis).  See, e.g., October 14, 2009 VA Primary Care Note.  Accordingly, the matter of service connection for arthritis of the wrists is reopened.  

Regarding the remaining claims of service connection for arthritis of the knees, a brain tumor and memory loss; the evidence submitted since the February 1995, October 2010 and May 2011 rating decisions includes extensive post-service VA treatment records.  This evidence was not of record at the time of the prior final rating decisions, and therefore, the records are new.  In addition, October 2000 and June 2002 statements from a private physician (regarding arthritis of the feet) were received after the February 1995 rating decision denying service connection for arthritis of the knees; thus, these statements are new as to the knee claims.  However, these records are silent as to the etiology of arthritis in either of the Veteran's knees, his brain tumor and/or memory loss.  Thus, these new records do not address an unestablished fact necessary to substantiate the Veteran's claims of service connection for arthritis of the knees, a brain tumor and/or memory loss.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

Evidence submitted since the February 1995, October 2010 and May 2011 rating decisions also includes the Veteran's January 2018 hearing transcript.  During the hearing, the Veteran testified that his knee arthritis, brain tumor and memory loss are the result of injuries sustained while carrying furniture up and down stairs during his military service, although on direct questioning when asked if he suffered injuries to his head he stated "I don't know" (although later in his testimony her reported that his head "was knocked flat on the floor by the refrigerator falling on top of it.").  Specifically, he recalled that a refrigerator fell on top of him and injured his whole body.  (Notably, in a March 1992 VA Form 9, Appeal to Board of Veterans' Appeals (and of record at the time of the earlier final decisions), the Veteran specified that a refrigerator did not fall on top of him and that it would have if the other person carrying the refrigerator had not had a good grip on it.)  Alternatively, he claimed that his arthritis of the knees is a progression of the service-connected degenerative arthritis of the back.  The Board finds that the Veteran's hearing testimony, that his arthritis, brain tumor and memory loss are the result of injury sustained during active duty and/or his service-connected low back disorder, is generally redundant of his prior contentions that were already considered and rejected by the February 1995, October 2010 and May 2011 rating decisions.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

The basis of the prior denials was that there was no medical evidence linking the Veteran's arthritis of the knees, brain tumor and/or memory loss to service and no evidence linking his arthritis of the knees to his service-connected back disability.  There remains a lack of evidence suggesting that these disorders may be related to service or to a service-connected disability.  Accordingly, the evidence is not new and material and the claims of service connection for arthritis of the left and/or right knee, a brain tumor and/or memory loss are not reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the wrists, the claim is reopened and the appeal is granted to that extent only.

New and material evidence not having been received, the petitions to reopen the previously denied claims of service connection for arthritis of both knees, a brain tumor and memory loss are denied.


REMAND

The Board has reopened the claim of entitlement to service connection for arthritis of the wrists based on the submission of new and material evidence.  As the RO has not considered the Veteran's claim of service connection for arthritis of the wrists on its merits, and he has not waived his right to RO initial consideration, the Board finds that a remand for the RO to adjudicate the Veteran's claim in the first instance is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Please associate updated private and VA mental health records with the record on appeal.

2.  Upon completion of the above action and accomplishing any additional development deemed appropriate, the AOJ should readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond.  Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


